UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1268


CHARLES W. PENLAND, SR.; MARY PENLAND,

                Plaintiffs - Appellants,

          v.

UNITED STATES DISTRICT COURT, at Greenville, South Carolina;
JERRY SAAD, Court appointed receiver in case number 7-05-cr-
710,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:07-cv-03284-HMH)


Submitted:   October 18, 2011             Decided:   November 17, 2011


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Penland, Sr., Mary Penland, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles W. Penland, Sr., a federal inmate, and his

wife, Mary Penland, appeal the district court’s order dismissing

without prejudice the civil action they filed against the United

States District Court for the District of South Carolina and

Jerry Saad, the receiver appointed in Charles Penland’s criminal

case.    In their complaint, the Penlands sought money damages and

declaratory relief.

             The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2011).    The magistrate judge recommended that the complaint be

dismissed on various grounds and advised the Penlands that the

failure to file specific objections to this recommendation would

waive appellate review of a district court order based upon the

recommendation.          Although   the     Penlands     did    object    to    the

magistrate    judge’s     recommendation,      their     objections      did    not

specifically challenge the legal conclusions set forth therein,

which the district court subsequently adopted.

             The   timely    filing    of     specific       objections    to     a

magistrate     judge’s     recommendation      is   necessary      to    preserve

appellate review of the substance of that recommendation when

the     parties    have     been    warned     of      the     consequences      of

noncompliance.      Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                    As we

                                       2
explained     in   United    States    v.     Midgette,    478 F.3d 616,   622

(2007), “to preserve for appeal an issue in a magistrate judge’s

report, a party must object to the finding or recommendation on

that issue with sufficient specificity so as reasonably to alert

the district court of the true ground for the objection.”                         This

the Penlands did not do.         Accordingly, we conclude the Penlands

have waived appellate review of the district court’s order by

failing to file specific objections to the dispositive aspects

of   the      magistrate     judge’s    recommendation,          despite     having

received proper notice.          We thus affirm the judgment of the

district    court.     We    dispense    with    oral     argument    because     the

facts   and    legal   contentions      are    adequately    presented       in   the

materials     before   the    court    and     argument    would     not   aid    the

decisional process.

                                                                           AFFIRMED




                                         3